Citation Nr: 1244404	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1974 to August 1978. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened and denied the Veteran's claim for service connection for tinnitus and denied the Veteran's application to reopen a claim for entitlement to service connection for hearing loss. 

The Veteran testified during a hearing before the undersigned Acting Veterans Law Judge in October 2010.  A copy of the hearing transcript has been associated with the claims folder. 

In a January 2011 decision, the Board found that the Veteran had submitted new and material evidence to reopen previously denied claims of service connection for hearing loss and tinnitus and remanded the underlying claims of service connection so that he could be afforded a new VA examination regarding the nature and etiology of his claimed disabilities.  Although the Veteran was scheduled for a VA examination, he failed to report.  When the matters returned to the Board in November 2011, the Board determined that the Veteran provided good cause for failing to report to his examination and remanded the issues again in order to reschedule him for a VA examination.  

The issue of service connection for bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's tinnitus was at least as likely as not incurred during his periods of service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the full benefit is being granted in this case (service connection for tinnitus), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.

2.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology from the condition noted in service and the currently claimed disability.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1  (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service connection for tinnitus. Specifically, he attributes his tinnitus to injury caused by acoustic trauma from gun fire and explosion noises while performing his duties during his period of service.  The record clearly reveals that the Veteran has a current diagnosis of tinnitus.  See the reports of a March 2008 and a February 2012 VA audiological examinations. 

Initially, the Board finds that the Veteran likely suffered noise exposure during his period of service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's Report of Transfer or Discharge (DD Form 214) shows he had a military occupational specialty (MOS) as a rifleman.  Based on the Veteran's MOS, his exposure to extreme noise in service is highly probable.  In addition, during his October 2010 Travel Board hearing, the Veteran described in-service noise exposure from a 1978 weapons blast.  His service treatment records confirm that the Veteran suffered from a blast injury in 1978.  Given the Veteran's MOS, and his credible statements about his duties while in service, the Board finds that the Veteran was exposed to extreme noise in service.

The sole remaining question is whether the Veteran's current tinnitus is related to in-service noise exposure.  As is explained below, the Board finds it likely that his tinnitus is related to service.

A review of the service treatment records show that in May 1978, the Veteran sought follow-up treatment for a "blast injury" to the his left ear, externally.  Physical examination revealed that the Veteran's tympanic membrane were intact.  Audiometric testing could not performed at that time due to hearing abnormalities, and the Veteran was advised to return for follow-up care.  When the Veteran returned for audiometric testing ten days later, it was observed that the Veteran's left ear was slightly down from the right ear, but his results were considered close to those measured on his entrance examination.  He was assessed with "[status-post] blast injury - doing well." 

A later May 1978 treatment note shows that the Veteran present with complaints of "ringing in ear".  It was noted that the Veteran had a history of trauma to the left ear about a month ago.  Physical examination revealed that his left ear tympanic membrane was slightly red.  He was assessed with tinnitus and advised that tinnitus was not harmful.  At the time of the Veteran's separation examination in August 1978, his ears were evaluated as normal, and there was no complaint of tinnitus. 

Post-service VA medical records include the reports of  VA audiology examinations dated in December 1994, in March 2008, and in February 2012.  In all three of these examination reports, the Veteran was assessed with a diagnosis of tinnitus based on his reported symptomatology.  Each examiner also recorded the Veteran's reports of in-service noise exposure, as well as his reports of experiencing recurrent tinnitus since its onset in service and the continuity of symptoms since then.  The December 1994 VA audiology examination report does not contain a medical opinion as to the etiology of the Veteran's tinnitus.  In the March 2008 report, the VA examiner opined that it was less likely than not related to his military noise exposure.  It appears that the examiner based his medical conclusion on the finding that his review of the service treatment records did not reflect any findings of tinnitus.  The February 2012 VA examination report shows that the VA examiner was unable to provide a medical opinion on the etiology of the Veteran's tinnitus because consistent and reliable pure-tone threshold results could not be obtain during clinical testing at the time of that examination.  

First and foremost, the Board acknowledges that by its nature tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  A veteran is competent to attest that he has tinnitus and to report when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation). 

The Board finds that Veteran has provided competent and credible lay statements with respect to having been exposed to loud noise in the military and having ringing in his ears in service which has continued after his period of service.  Throughout the entire appeal process, the Veteran has consistently reported that he first experienced symptoms of tinnitus since the date of the 1978 blast injury he incurred during his period of service.  The Veteran's statements are supported by the notations in his service treatment records.  His complaints of tinnitus are first shown in May 1978, only a month after the blast injury.  In addition, his complaints of tinnitus since service recorded in the post-service VA medical records.  The Board accepts the Veteran's reports of continuity of recurrent tinnitus symptoms as credible.  

The Board acknowledges the March 2008 VA examiner's opinions that the Veteran's tinnitus was not likely related to inservice acoustic trauma.  However, the March 2008 VA examiner's opinion regarding tinnitus is inaccurate because it was premised on an inaccurate factual predicate-namely, that there was no complaints of tinnitus in any of the service treatment records.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate.)  A review of the service treatment records clearly reflects that the Veteran presented with complaints of tinnitus following the blast injury in May 1978.  Moreover, it does not appear that the VA examiner considered the Veteran's reports of continuity of tinnitus symptoms since the 1978 blast injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).   

Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in service and has continued thereafter.  His service treatment records confirm his reports of an inservice acoustic trauma due to a blast injury and the onset of his tinnitus symptoms in 1978.  The Veteran has provided credible and competent statements indicating he has experienced recurrent tinnitus since service.  Furthermore, there is no probative medical opinion that outweighs the Veteran's competent and credible reports of continuity of tinnitus symptoms since his period of service.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is at least as likely as not related to service.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, the Board concludes that service connection for tinnitus is warranted. See 38 C.F.R. § 3.303.





ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss.  He attributes his bilateral sensorineural hearing loss to injury caused by exposure to gun fire and explosions while performing his duties during his period of service.  As demonstrated above, the Board concedes that the Veteran suffered from acoustic trauma during his period of service.  

Unfortunately, the record does not reflect full compliance with the Board's November 2011 remand instructions and additional development is needed.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).
 
Specifically, the Board finds that a remand is needed in order to provide the Veteran with another VA examination.  While the Veteran was provided with a VA audiology examination in February 2012, the Board finds that the examination is inadequate because, among other things, the VA examiner failed to consider the previous audiometric results in the October 2007 VA audiology consultation note and in the March 2008 VA audiology examination reports.  In the addendum to the February 2012 VA examination report, the examiner stated that she could not provide an opinion regarding the etiology of the Veteran's bilateral hearing loss because consistent and reliable audiometric results could not be obtain on clinical evaluation at that time.  However, the record clearly reflects that the Veteran has a post-service hearing loss disability as defined by VA based on the findings recorded in 2007 and 2008.  See 38 C.F.R. § 3.385.  The Board notes that current audiometric findings that demonstrate VA hearing loss disability are not crucial to the ultimate outcome of issue in this case.  What is vital to the matter on appeal is a medical opinion that addresses the etiology of the Veteran's bilateral hearing loss that is supported by a clear and comprehensive rationale. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA audiological examination to determine the nature, extent and etiology of any currently manifested bilateral hearing loss.  The Veteran's claims file (including relevant Virtual VA records) must be provided to the examiner for review, include a copy of this REMAND.  All appropriate audiological testing must be performed.  The examination report must include the findings from the Maryland CNC and the pure tone threshold testing.

The examiner must state whether consistent and reliable testing results could be obtain during clinical evaluation.  If the examiner is unable to obtain consistent and/or reliable audiometric results from the Veteran during clinical testing, then the examiner must base his or her opinion on the previous 2007 and 2008 audiometric findings recorded in the claims folder. 

After examining the Veteran and reviewing the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is related to acoustic trauma during his period of service.  In so doing, the examiner is asked to consider the Veteran's subjective history as the other pertinent evidence, including service and post-service medical records.  The examiner must offer a rationale for any opinion provided. 

2.  Thereafter, the RO/AMC must readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC must furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


